United States Court of Appeals
                                                                                                  Fifth Circuit
                                                                                                 F I L E D
                                                     In the                                        April 28, 2004
                           United States Court of Appeals                                    Charles R. Fulbruge III
                                         for the Fifth Circuit                                       Clerk
                                               _______________

                                                 m 03-50624
                                               Summary Calendar
                                               _______________



                                            BLAYNE WILLIAMS,

                                                                   Plaintiff-Appellant,

                                                    VERSUS

                                              MARGO FRASIER,
                                     SHERIFF, TRAVIS COUNTY, TEXAS,


                                                                   Defendants-Appellees.


                                       _________________________

                               Appeal from the United States District Court
                                    for the Western District of Texas
                                          m A-01-CV-470-JN
                                     _________________________




Before SMITH, DEMOSS, and STEWART,                            Blayne Williams sues for alleged violations
  Circuit Judges.                                         of title VII and 28 U.S.C. § 1981. The district
                                                          court dismissed for failure to prosecute.
PER CURIAM:*                                              Finding no error, we affirm.

                                                              Williams assert s the following in the
   *
     Pursuant to 5TH CIR. R. 47.5, the court has de-
termined that this opinion should not be published and
                                                              *
is not precedent except under the limited cir-                 (...continued)
                                       (continued...)     cumstances set forth in 5TH CIR. R. 47.5.4.
conclusion to his appellate brief:                       previous attorney, or both are at fault.
                                                         Especially in a civil proceeding, a party who
         Williams hired an attorney to presecute         acts through counsel cannot get a second bite
   his employment discrimination claims.                 at the apple because he perceives that counsel
   Williams discovered at the end of the dis-            did not do enough. Nor do we express any
   covery period that his initial attorney had           view on whatever merits plaintiff might have
   done virtually nothing to get his claims fair-        attempted to present.
   ly adjudicated on the merits. Williams then
   hired present counsel to attempt to get his              The judgment of dismissal is AFFIRMED.
   case properly before the Court. The only
   “litigation” of this case occurred between
   April 14, 2003 and May 27, 2003, about six
   (6) weeks. All Williams [sic] efforts were
   thwarted and upon appeal Williams request
   [sic] that this Court reverse and remand
   this case, with directions to allow Williams
   to amend his complaint, to open discovery
   for a six (6) month period and for the case
   to pursue a normal course, via a revised
   scheduling order, to a trial by jury, as the
   facts and law may dictate.

The district court, in its order of dismissal,
provides a similarly gloomy assessment:

        Plaintiff failed to file a response to De-
   fendant’s motion [to dismiss, and, in the al-
   ternative, to compel sanctions]. Pursuant
   to Local Rule CV-7(d), Defendant’s
   motion for dismissal is granted as
   unopposed.

        Plaintiff’s failure to respond caps a
   demonstrated history of intransigence and
   delay. Plaintiff refuses to cooperate in dis-
   covery. Plaintiff refuses to respond to dis-
   covery requests, answer interrogatories, or
   appear for deposition. This case has been
   on the docket since July of 2001. To date,
   there has been no discovery.

   Dismissal was therefore proper. We
express no opinion on whether plaintiff, his


                                                     2